DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuke Wang on 02/01/2022.

The application has been amended as follows: 
IN THE CLAIMS;
See attached.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art of record, Mitra (US 2017/0325124 A1) failed to disclose receiving the digital data via a data interface, the digital data comprising a plurality of data packets; causing at least a portion of the plurality of data packets to be stored into one or more storage locations that is shared memory accessible by the first independently operable processor apparatus and the second independently operable processor apparatus, at least the one or more storage locations being 
Instead, Mitra discloses receiving, by a modem processor, a first set of data packets via a first radio access technology (RAT); receiving, by the modem processor, a second set of data packets via a second radio access technology (RAT), wherein the first set of data packets and the second set of data packets are from a data stream; providing, by the modem processor, at least a portion of the first set of data packets or at least a portion of the second set of data packets to an application processor; buffering, in application processor memory, the at least the portion of the first set of data packets or the at least the portion of the second set of data packets; and reordering the at least the portion of the first set of data packets or the at least the portion of the second set of data packets.
Regarding claim 29, the prior art of record, Mitra (US 2017/0325124 A1) failed to disclose a non-transitory computer-readable apparatus comprising a storage medium having a computer program stored thereon, the computer program comprising instructions configured to, when executed, cause the second processor apparatus to: obtain, from a data source, a plurality of data packets having a first sequence order associated therewith, the shared memory structure being described by one or more first descriptor structures corresponding to at least a portion of the plurality of data packets; transmit the plurality of data packets to the first processor apparatus, the transmission comprising provision of one or more data structures to the shared memory structure, the one or more data structures indicative of completion of the transmission of the plurality of data packets; based at least on an evaluation of the one or more data structures, cause the first processor apparatus to: determine a second sequence order for the plurality of data packets; and retrieve the plurality of data packets from the memory buffer in a rearranged order determined by the second sequence order.

Regarding claim 34, the prior art of record, Mitra (US 2017/0325124 A1) failed to disclose A processor configured to re-order data transactions via an inter-processor communication (IPC) link between the processor and an independently operable processing apparatus, the processor comprising: at least one processor core in data communication with a shared memory structure accessible by both the processor and the independently operable processing apparatus via the IPC link; and a data interface configured for data communication between the processor and a data source; wherein the processor is configured to: receive data packets via the data interface in a first order; and write, in the first order, the received data packets to one or more storage structures residing in the shared memory structure, the received data packets being described by one or more first data structures in the shared memory structure corresponding to at least a portion of the received data packets; based at least on a determination that the first order associated with the received data packets is out of order, identify a second order for the received data packets; and provide one or more second data structures to the shared memory structure, the one or more second data structures being indicative of the second order for the received data packets; and wherein the provision of the one or more second data structures enables the independently operable processing apparatus to retrieve the data packets in the second order based at least on a read of the one or more second data structures.
Instead, Mitra discloses a system having memory including instructions for receiving, by a modem processor, a first set of data packets via a first radio access technology (RAT); receiving, by the modem processor, a second set of data packets via a second radio access technology (RAT), wherein the first set .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194